The offense is burglary; the punishment, confinement in the penitentiary for two years.
The record is before us without bills of exception or a statement of facts. It appears from the judgment that appellant waived a trial by jury, entered a plea of guilty, and filed his application for a suspended sentence. The judgment of the court shows that sentence was suspended and further that appellant was ordered released upon entering into recognizance in the sum of two thousand dollars. In view of the fact that the judgment shows that sentence was suspended on application made by the appellant, no appeal could be properly taken by the appellant to this court, as the judgment was not final. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.